Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 6, 2020                                                                                      Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160813(83)(84)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  GRANT BAUSERMAN, KARL WILLIAMS and                                                                    Elizabeth T. Clement
  TEDDY BROE, on Behalf of Themselves and All                                                           Megan K. Cavanagh,
                                                                                                                         Justices
  Others Similarly Situated,
               Plaintiffs-Appellees,
                                                                      SC: 160813
  v                                                                   COA: 333181
                                                                      Ct of Claims: 15-000202-MM
  UNEMPLOYMENT INSURANCE AGENCY,
             Defendant-Appellant.
  __________________________________________/

         On order of the Chief Justice, the separate motions of (1) the Center for Civil Justice,
  the Arc of Michigan, Detroit Eviction Defense, Michigan Legal Services, and United
  Community Housing Coalition, and (2) the Michigan League for Public Policy to file briefs
  amicus curiae are GRANTED. The amicus briefs submitted by those groups on March 5,
  2020, are accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   March 6, 2020

                                                                                Clerk